 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.39

CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made and effective as of the
16th day of December 2011, by and between China Education International, Inc.
(the “Company”), and Brooke Capital Investments LLC. (“BROOKE”).


WHEREAS, the Company is establishing a leadership position as the manager and
operator of private schools and education organizations within China, and
providing international study programs with American schools, brand identity;
and


 WHEREAS, the Company desires to have BROOKE provide certain consulting
services, as described in Section 1 of this Agreement, pursuant to the terms and
conditions of this Agreement; and


WHEREAS, BROOKE desires to provide the Services to the Company pursuant to the
terms and conditions of this Agreement in exchange for the Consulting Fees
(defined in Section 2) and expense reimbursement provided for in Section 2.


NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, the parties hereto, intending to be legally bound,
agree as follows:


1.           CONSULTING SERVICES.  During the term of this Agreement, BROOKE, in
the capacity as an independent contractor, shall provide the services to the
Company set forth on Schedule 1 (the “Services”).  The Company acknowledges that
BROOKE will limit its role under this Agreement to that of a consultant, and the
Company acknowledges that BROOKE is not, and will not become, engaged in the
business of (i) effecting securities transactions for or on the account of the
Company, (ii) providing investment advisory services as defined in the
Investment Advisors Act of 1940, or (iii) providing any tax, legal or other
services.  The Company acknowledges and hereby agrees that BROOKE is not engaged
on a full-time basis and BROOKE may pursue any other activities and engagements
it desires during the term of this Agreement, except that BROOKE shall not
perform any such services nor be engaged by any group or organization
competitive with the Company and its educational activities in China for a
period of one year after the end of its relationship with the Company. BROOKE
shall perform the Services in accordance with all local, state and federal rules
and regulations.


2.           COMPENSATION TO BROOKE.


(a)           The Company shall pay to BROOKE an amount equal to two hundred
thousand dollars ($200,000) (the “Consulting Fees”), in cash. The $25,000 amount
is due upon the execution of this Agreement with the remaining $175,000 due on
January 3, 2012
 
(b)           Any commercially reasonable out-of-pocket expenses incurred by
BROOKE in connection with the performance of the Services (the “BROOKE
Expenses”) shall be reimbursed by the Company within thirty (30) days of BROOKE
submitting to the Company an invoice that details the amount of the BROOKE
Expenses and includes written documentation of each expense that exceeds Fifty
Dollars ($50).  BROOKE shall not charge a markup, surcharge, handling or
administrative fee on the BROOKE Expenses. The Company acknowledges that BROOKE
may incur certain expenses during the term of this Agreement, but not receive a
bill or receipt for such expenses until after the term of this Agreement.  In
such case, BROOKE shall provide the Company with an invoice and documentation of
the expense and the Company shall reimburse BROOKE for such expenses within five
(5) days after receiving such invoice.  Expenses for more than $1,000 shall be
pre-approved by the Company.


3.           TERM.  The term of this Agreement shall be for three (3) months
beginning December 16, 2011, subject to Section 4 of this Agreement.  At the
companies discretion  the contract can be extended on a month to month basis
including the same terms.   Either the Company or BROOKE may terminate this
Agreement after a period of ninety (90) days.


4.           EFFECT OF TERMINATION.  Upon termination of this Agreement by
either party, the Company shall pay to BROOKE all Consulting Fees earned up to
the date of such termination and reimburse BROOKE for all BROOKE Expenses
incurred as of the date of termination of this Agreement, including without
limitation, the reimbursement of certain expenses after the termination of this
Agreement, as provided for in Section 2.

 
- 1 -

--------------------------------------------------------------------------------

 

5.           ACCURACY OF INFORMATION PROVIDED TO BROOKE.  The Company represents
and warrants to BROOKE that all financial documents provided to BROOKE are and
will be true and correct and contain no material omission or misstatement of
facts.  The Company agrees to keep BROOKE currently informed as to any changes
in material fact regarding the Company, its business, assets, liabilities,
income, projections, forecasts or any other matters referred to in any documents
provided to BROOKE by the Company.


6.           INDEPENDENT CONTRACTOR.  BROOKE shall act at all times hereunder as
an independent contractor as that term is defined in the Internal Revenue Code
of 1986, as amended, with respect to the Company, and not as an employee,
partner, agent or co-venturer of or with the Company.  Except as set forth
herein, the Company shall neither have nor exercise control or direction
whatsoever over the operations of BROOKE, and BROOKE shall neither have nor
exercise any control or direction whatsoever over the employees, agents or
subcontractors hired by the Company.


7.           NO AGENCY CREATED.  No agency, employment, partnership or joint
venture shall be created by this Agreement, as BROOKE is an independent
contractor.  BROOKE shall have no authority as an agent of the Company or to
otherwise bind the Company to any agreement, commitment, obligation, contract,
instrument, undertaking, arrangement, certificate or other matter.  Each party
hereto shall refrain from making any representation intended to create an
apparent agency, employment, partnership or joint venture relationship between
the parties.


8.           INDEMNIFICATION.


(a)           Indemnity by the Company.  The Company hereby indemnifies and
holds harmless BROOKE and each person and affiliate associated with BROOKE
against any and all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation and legal counsel fees), and in addition to
any liability the Company may otherwise have, arising out of, related to or
based upon:


 
(i)
Any breach by the Company of any representation, warranty or covenant contained
in or made pursuant to this Agreement; or

 
(ii)
Any violation of law, rule or regulation by the Company or the Company’s agents,
employees, representatives or affiliates.



(b)           Indemnity by BROOKE.  BROOKE hereby indemnifies and holds harmless
the Company and each person and affiliate associated with the Company against
any and all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation and legal counsel fees), and in addition to
any liability the Company may otherwise have, arising out of, related to or
based upon:


 
(i)
Any breach by BROOKE of any representation, warranty or covenant contained in or
made pursuant to this Agreement; or

 
(ii)
Any violation of law, rule or regulation by BROOKE or BROOKE’s agents,
employees, representatives or affiliates.



(c)           Actions Relating to Indemnity.  If any action or claim shall be
brought or asserted against a party entitled to indemnification under this
Agreement (the “Indemnified Party”) or any person controlling such party and in
respect of which indemnity may be sought from the party obligated to indemnify
the Indemnified Party pursuant to this Section 8 (the “Indemnifying Party”), the
Indemnified Party shall promptly notify the Indemnifying Party in writing and,
to the extent the Indemnified Party does not assume the defense of such action,
the Indemnifying Party shall assume the defense thereof, including the
employment of legal counsel and the payment of all expenses related to the claim
against the Indemnified Party or such other controlling party.  The Indemnified
Party or any such controlling party shall have the right to employ separate
legal counsel in any such action and participate in the defense thereof and to
be indemnified for the reasonable legal fees and expenses of the Indemnified
Party’s own legal counsel.


(d)           This Section 8 shall survive any termination of this Agreement for
a period of three (3) years from the date of termination of this Agreement.



 
- 2 -

--------------------------------------------------------------------------------

 

9.           NOTICES.  Any notice required or permitted to be given pursuant to
this Agreement shall be in writing (unless otherwise specified herein) and shall
be deemed effectively given upon personal delivery or upon receipt by the
addressee by courier or by telefacsimile addressed to each of the other Parties
thereunto entitled at the respective address listed below, with a copy by email,
or at such other addresses as a party may designate by ten (10) days prior
written notice:


If to the Company:


China Education International, Inc.
2385 NW Executive Center Drive
Boca Raton, Florida
Telephone: Joel Mason at +1.561.716.5253
 
If to BROOKE:


BROOKE Consulting, LLC
PO BOX 416
Penns Park PA 18940
Phone:                      (201) 390-1660
Fax:           (212) 656-1188
Attn: David Zazoff


10.           ASSIGNMENT.  This Agreement shall not be assigned, pledged or
transferred in any way by either party hereto without the prior written consent
of the other party.  Any attempted assignment, pledge, transfer or other
disposition of this Agreement or any rights, interests or benefits herein
contrary to the foregoing provisions shall be null and void.


11.           CONFIDENTIAL INFORMATION.  BROOKE agrees that, at no time during
the Term or a period of five (5) years immediately after the Term, will
BROOKE(a) use Confidential Information (as defined below) for any purpose other
than in connection with the Services or (b) disclose Confidential Information to
any person or entity other than to the Company or persons or entities to whom
disclosure has been authorized by the Company.  As used herein, “Confidential
Information” means all information of a technical or business nature relating to
the Company or its affiliates, including, without limitation, trade secrets,
inventions, drawings, file data, documentation, diagrams, specifications,
know-how, processes, formulae, models, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customer or supplier identities,
characteristics and agreements, financial information and projections, flow
charts, software in various stages of development, source codes, object codes,
research and development procedures and employee files and information;
provided, however, that “Confidential Information” shall not include any
information that (i) has entered the public domain through no action or failure
to act of BROOKE; (ii) prior to disclosure hereunder was already lawfully in
BROOKE’s possession without any obligation of confidentiality; (iii) subsequent
to disclosure hereunder is obtained by BROOKE on a non-confidential basis from a
third party who has the right to disclose such information to BROOKE; or (iv) is
ordered to be or otherwise required to be disclosed by BROOKE by a court of law
or other governmental body; provided, however, that the Company is notified of
such order or requirement and given a reasonable opportunity to intervene.


12.           RETURN OF MATERIALS AT TERMINATION.  BROOKE agrees that all
documents, reports and other data or materials provided to BROOKE shall remain
the property of the Company, including, but not limited to, any work in
progress.  Upon termination of this Agreement for any reason, BROOKE shall
promptly deliver to the Company all such documents, including, without
limitation, all Confidential Information, belonging to the Company, including
all copies thereof.


13.           CONFLICTING AGREEMENTS; REQUISITE APPROVAL.  BROOKE and the
Company represent and warrant to each other that the entry into this Agreement
and the obligations and duties undertaken hereunder will not conflict with,
constitute a breach of or otherwise violate the terms of any agreement or court
order to which either party is a party, and each of the Company and BROOKE
represent and warrant that it has all requisite corporate authority and approval
to enter into this Agreement and it is not required to obtain the consent of any
person, firm, corporation or other entity in order to enter into this Agreement.

 
- 3 -

--------------------------------------------------------------------------------

 

14.           NO WAIVER.  No terms or conditions of this Agreement shall be
deemed to have been waived, nor shall any party hereto be stopped from enforcing
any provisions of the Agreement, except by written instrument of the party
charged with such waiver or estoppel.  Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than specifically
waived.


15.           GOVERNING LAW.  This Agreement shall be governed by, construed in
accordance with and enforced under the laws of the state of Florida.


16.           ENTIRE AGREEMENT.  This Agreement contains the entire agreement of
the parties hereto in regard to the subject matter hereof and may only be
changed by written documentation signed by the party against whom enforcement of
the waiver, change, modification, extension or discharge is sought.  This
Agreement supercedes all prior written or oral agreements by and among the
Company or any of its subsidiaries or affiliates and BROOKE or any of its
affiliates.


17.           SECTION HEADINGS.  Headings contained herein are for convenient
reference only.  They are not a part of this Agreement and are not to affect in
any way the substance or interpretation of this Agreement.


18.           SURVIVAL OF PROVISIONS.  In case any one or more of the provisions
or any portion of any provision set forth in this Agreement should be found to
be invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof shall be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws.  The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions in this Agreement shall be
construed as severable and independent thereof.


19.           BINDING EFFECT.  This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns,
subject to the restriction on assignment contained in Section 10 of this
Agreement.


20.           ATTORNEY'S FEES.  The prevailing party in any legal proceeding
arising out of or resulting from this Agreement shall be entitled to recover its
costs and fees, including, but not limited to, reasonable attorneys' fees and
post judgment costs, from the other party.


21.           AUTHORIZATION.  The persons executing this Agreement on behalf of
the Company and BROOKE hereby represent and warrant to each other that they are
the duly authorized representatives of their respective entities and that each
has taken all necessary corporate or partnership action to ratify and approve
the execution of this Agreement in accordance with its terms.


22.           ADDITIONAL DOCUMENTS.  Each of the parties to this Agreement
agrees to provide such additional duly executed (in recordable form, where
appropriate) agreements, documents and instruments as may be reasonably
requested by the other party in order to carry out the purposes and intent of
this Agreement.


23.           COUNTERPARTS & TELEFACSIMILE. This agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original and
all of which shall constitute one agreement.  A telefacsimile of this Agreement
may be relied upon as full and sufficient evidence as an original.
[Signatures on Following Page]

 
- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.




The Company:
China Education International, Inc
 


By: /s/ Joel Mason         
Joel Mason, CEO and Chairman


Brooke:
Brooke Consulting, Inc.




By: /s/ David Zazoff         
David Zazoff






Wire Instructions
Wire instructions for BROOKE CAPITAL INVESTMENTS LLC:
ABA / Routing: 031000053
Account #: 8620628508


PNC Bank
2500 S Eagle Rd.
Newtown, PA 18940
215-504-1882

 
- 5 -

--------------------------------------------------------------------------------

 

Schedule 1
Services


The following are the Services that BROOKE shall provide to the Company:     


 
·
Investor Website development, review and recommendations

 
·
Investor call response if requested by management:

 
·
The writing, design, and revisions of marketing materials for company management

 
·
Press Release guidance
-
Including the drafting, editing and dissemination of company approved press
releases

 
·
Presentation assessment and revisions

 
·
Dissemination of corporate profile to opt-in members of BROOKE’s or affiliates
websites –

 
·
Broker introductions – Include daily outreach via telephone to retail brokers to
introduce the CEII story and circulate investor relations related materials ..ie
factsheets – (This will commence at managements discretion)








 
- 6 -

--------------------------------------------------------------------------------

 
